DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 04/04/2022 and 06/17/2022, have been considered.

Response to Amendment
This action is responsive to the Amendment filed on June 28, 2022.  Claims 1, 3, 11-14, 16, and 24-25 were amended.  No claims were cancelled.  Thus, claims 1-25 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are rejected under 35 USC § 103 as being unpatentable over Yi (U.S. Patent Publication 2018/0120279 A1); in view of Collins (U.S. Patent 8,428,909 B2); and further in view of Martin (U.S. Patent Publication 2013/0174646 A1); and still further in view of Trainor (U.S. Patent Publication 2018/0356809 A1).
Regarding claim 1, Yi teaches a method for acquiring air quality data from sensors, processing and storing the data, and transmitting the processed data to a server (Yi: Abstract; ¶22 [“…an apparatus for air quality measurement is enabled…”]), comprising:
receiving sensor data from at least one sensor device (Yi: FIG. 1, ¶29-30 [“Each sensor 102, 104, 106 is connected with the microcontroller (MCU) 108 through the Universal Sensor Interface (USI) 110. Multiple sensors on-board ability, configurable sensing capability…data logger 132, a universal serial bus (USB) 134, and a battery power system may be utilized for data recording…”]).
Yi additionally discloses analyzing the received sensor data to identify at least statistically-significant values (Yi: FIG. 2, ¶32 [“As another example, a sensor capable of detecting radiation β radiation, γ radiation, as well as a radiation may have approximate dimensions of 88 mm long by 56 mm wide by 36 mm high and weigh 150 grams. As yet another example, a particulate matter (PM) sensor capable of detecting PM1 , PM2.5 and PM10…”]).  Yi further discloses transmitting data and commands to, and receiving data from, one or more respective sensor devices (Yi: FIG. 1, ¶30 [“…the MCU 108 utilizing a universal asynchronous receiver-transmitter (UART) port 136 of the MCU 108.”]).  
However, Yi is silent as to explicitly disclosing each of the at least one sensor device being of a same type, remotely calibrating a sensor device, analyzing received sensor data to identify at least statistically-significant values indicating at least drift from initial calibrated values of each of the at least one sensor device, for each identified drifted sensor device, computing re-calibration updates, wherein the re-calibration updates adjust the initial calibrated values such that readings of the respective drifted sensor device fall within a range of expected values, and transmitting the re-calibration updates to the respective drifted sensor device, wherein the respective drifted sensor device upon receiving the re-calibration updates is configured to update its calibration parameters.
Collins, in a similar field of endeavor, is directed to the use of statistics to determine calibration of instruments and remotely calibrating a sensor device (Collins: Abstract; col 2, ln 26-27 [“…remote system for determination of re-calibration of instruments.”]).  Therein, Collins discloses analyzing received sensor data to identify at least statistically-significant values indicating at least drift from initial calibrated values of each of the at least one sensor device, and for each identified drifted sensor device, computing re-calibration updates, wherein the re-calibration updates adjust the initial calibrated values such that readings of the respective drifted sensor device fall within a range of expected values (Collins: FIGS. 14-15; col 13, ln 6-19 [“…illustrates statistical analysis results for at least one first sensor or instrument A 18, and for at least one second sensor or instrument B 19. For the ease of understanding the first sensor or instrument 18, preferably will be referred to as sensor "A," and the second sensor or instrument 19, will preferably be referred to as sensor "B." If the two signals from instrument or sensor "A" and instrument or sensor "B" begin to drift apart the statistical analyzer 12, will trigger an alarm.”]; col 13, ln 13-51 [“…system which may be used to remotely monitor the performance of remote sensing instruments in accordance with the statistical analysis used to determine whether there is a need for calibration…a processor and related memory are used to run monitoring and statistical analysis of data received from remote sensing instruments. In the system shown in FIG. 15, statistical monitoring and analysis 12, is run on computer 14, having a communication interface to access the Internet 16, and to communicate with at least one first remote sensor or instrument 18, and at least one second remote sensor or instrument 19…while running statistical analysis software 12, in accordance with the methodology disclosed herein, resulting data is processed, and a determination is made as to whether the either of the flowmeters 18, 19, should be re-calibrated…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of analyzing received sensor data to identify at least statistically-significant values indicating at least drift from initial calibrated values of each of the at least one sensor device, and for each identified drifted sensor device, computing re-calibration updates, wherein the re-calibration updates adjust the initial calibrated values such that readings of the respective drifted sensor device fall within a range of expected values, disclosed by Collins, into Yi, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins to obtain the invention as specified in claim 1.
However, Yi, in view of Collins, is silent as to explicitly disclosing each of the at least one sensor device being of a same type, and transmitting re-calibration updates to the respective drifted sensor device, where the respective drifted sensor device upon receiving the re-calibration updates is configured to update its calibration parameters.
Martin, in a similar field of endeavor, is directed to continuously monitoring residential air quality and providing a trend based analysis regarding various air pollutants are presented herein (Martin: Abstract.).  Therein, Martin discloses transmitting re-calibration updates to the respective drifted sensor device, wherein the respective drifted sensor device upon receiving the re-calibration updates is configured to update its calibration parameters (Martin: FIGS. 1-2; ¶92 [“…these sensors can be calibrated or recalibrated through communication with server 108, for example. Generally, where more up-to-date calibration curves have been obtained by server 108, for instance, through calibration activities as described above, these updated calibration curves can be supplied (through wireless or wired modalities) to the sensors associated with a remotely situated air quality monitor (e.g., air quality monitor 102 situated in a residential house).”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of transmitting re-calibration updates to the respective drifted sensor device, wherein the respective drifted sensor device upon receiving the re-calibration updates is configured to update its calibration parameters, disclosed by Martin, into Yi, as modified by Collins, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, as modified by Collins, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 1.
However, Yi, in view of Collins and Martin, is silent as to explicitly disclosing each of the at least one sensor device being of a same type.
Trainor, in a similar field of endeavor, is directed to detecting changes in operational characteristics of a group of sensor devices (Trainor: Abstract.).  Therein, Trainor discloses a sensor based state prediction system using a State Representation Engine that operates in a continuous loop to generate new states and a Next State Prediction Engine that produces predictions together continually monitoring sensor devices looking for transition instances that result in drift in states that indicate potential problem conditions (Trainor: FIG. 7; ¶73).  Trainor further discloses that each of the at least one sensor device in the disclosed system being of a same sensor type (Trainor: FIGS. 7-8; ¶80-84 [“…the sensor failure prediction system 120 accesses the data repository to determine the age of that sensor. The sensor failure prediction system 120 also accesses the data repository to determine the existence of as well as location of all other similar sensors in the building that are the same type…prediction analysis system 124 accesses 124f the complete history of the sensor and determines the age of that sensor by accessing the database 126 to obtain records of all sensors in the premises that are the same type, same manufacture/ model, and similar age as the failing one…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing sensors where each of the at least one sensor device being of a same type, disclosed by Trainor, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Trainor.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 1.
Regarding claims 13 and 14, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claim 14, claim 14 additionally recites a processing circuitry, and a memory.  Yi additionally discloses a processing circuitry, and a memory (Yi: FIG. 13, ¶43 [“FIG. 13 depicts aspects of elements that may be present in a computer device and/or system 1300 in accordance with some embodiments of the present invention. The subsystems shown in FIG. 13 are interconnected via a system bus 1302…with each subsystem and to control the execution of instructions that may be stored in a system memory 1322…”]).

Regarding claim 2, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 1 as shown above.  Yi additionally discloses the sensor data includes metadata, a personalization request, and data features (Yi: FIGS. 1-2, ¶30 [“…global positioning system (GPS) module 116 and a real-time clock module 118 may be utilized to tag location (including current geographical location) and time information (including current date and/or time) to sensing data, respectively…One or more of the WSN modules 120, 122, 124, 128 may be communicatively connected with (e.g., removably connected with) one or more additional components and/or devices that enable wireless communication. For example, the GPRS/3G/LTE module 124 may be associated with a subscriber identification module”]; FIG. 8, ¶30 [“FIG. 8 depicts example data collected by the MSS sensor node 200 as a graph 800 of carbon monoxide (CO) concentration over time. Main-Body 202 may successfully identify the Sensor-Module 204 inserted and may select a suitable data handling schema…”]).  The Examiner notes that ¶66-67 of the instant specification discloses “metadata” may include, without limitation, sensor device, serial number, lot, batch number, location, and type; data features may include instantaneous and time-delayed sensor readings, charts, graphs, tables, and other, like, data features describing sensor trends, patterns, and the like; and a personalization request may be providing of overriding adjustment of one or more collected sensor measurements.  Thus, Yi discloses the sensor data includes metadata and data features as recited in the claim(s).  Collins discloses a personalization request may be a persistent sensor value offset (Collins: FIGS. 9A-B, 10; col 10, ln 1-31 [“As seen in FIG. 9A, that two data, a '2' and an '8' shifted a mere one unit to the right to become a '3' and a '9,' as seen in FIG. 9B. The result is that the mean… shift to the right, from 5.0 to 5.33, and the standard deviation also shifts up from 3.29 to 3.33. This is more clearly illustrated in FIG.10, where FIG.10, illustrates a shift in variance.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing sensor data that includes metadata, a personalization request, and data features, disclosed by Yi and Collins, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of facilitating selectively recalibrating sensor devices.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yi and Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 2.
Regarding claim 15, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 2 as shown above.  Yi additionally discloses the sensor data includes instantaneous and time-delayed sensor readings of each of the at least one sensor, wherein the sensor readings are collected in response to collected in response to environmental conditions monitored by a sensor device (Yi: FIGS. 1-2, ¶30 [“The real-time clock module 118 may be communicatively connected with the MCU 108…”]; FIG. 7, ¶40 [“sensing intervals may be determined by the MCU 108…”]).  
Regarding claim 16, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 2 as shown above.  Collins additionally discloses the personalization request includes at least a persistent sensor value offset (Collins: FIGS. 9A-B, 10; col 10, ln 1-31 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing sensor data that includes metadata, a personalization request, and data features, disclosed by Collins, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of facilitating selectively recalibrating sensor devices.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 4.
Regarding claim 17, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 1 as shown above.  Collins additionally discloses correlating sensor readings received from at least two sensor devices to determine at least long-term sensor drift patterns and short-term sensor drift patterns (Collins: FIGS. 3, 4A-B; col 7, ln 6-19 [“…first sensor or instrument 18, preferably will be referred to as sensor "A," and the second sensor or instrument 19, will preferably be referred to as sensor "B." If the two signals from instrument or sensor "A" and instrument or sensor "B" begin to drift apart the statistical analyzer 12, will trigger an alarm..”]; col 8, ln 8-19 [“FIG. 4B illustrates a statistical sample range control chart of the delta between pairs of Sensor 'A' and Sensor 'B' simultaneous readings. As one can see that no statistical alarms are detected…This simulates capturing pairs of sensor readings at some convenient period, for example, once a minute, an hour, a fortnight- and executing an Xbar control chart on the last 1000 readings.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of correlating sensor readings received from at least two sensor devices to determine at least long-term sensor drift patterns and short-term sensor drift patterns, disclosed by Collins, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of determining time-dependent sensor drift.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 5.
Regarding claim 18, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 5 as shown above.  Collins additionally discloses comparing sensor readings of a sensor device to a pre-defined threshold, and determining the sensor device as a drifted sensor when sensor exceeds the pre-defined threshold (Collins: FIGS. 3, 4A-B; col 7, ln 6-19 [“…first sensor or instrument 18, preferably will be referred to as sensor "A," and the second sensor or instrument 19, will preferably be referred to as sensor "B." If the two signals from instrument or sensor "A" and instrument or sensor "B" begin to drift apart the statistical analyzer 12, will trigger an alarm..”]; col 8, ln 8-19 [“FIG. 4B illustrates a statistical sample range control chart of the delta between pairs of Sensor 'A' and Sensor 'B' simultaneous readings. As one can see that no statistical alarms are detected…This simulates capturing pairs of sensor readings at some convenient period, for example, once a minute, an hour, a fortnight- and executing an Xbar control chart on the last 1000 readings.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of comparing sensor readings of a sensor device to a pre-defined threshold, and determining the sensor device as a drifted sensor when sensor exceeds the pre-defined threshold, disclosed by Collins, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of determining sensors which have not been re-calibrated or potentially mis-calibrated.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 6.
Regarding claim 19, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 6 as shown above.  Collins additionally discloses comparing the long-term sensor drift patterns and short-term sensor drift patterns to the pre-defined threshold (Collins: FIGS. 3, 4A-B; col 7, ln 6-19 [“…first sensor or instrument 18, preferably will be referred to as sensor "A," and the second sensor or instrument 19, will preferably be referred to as sensor "B." If the two signals from instrument or sensor "A" and instrument or sensor "B" begin to drift apart the statistical analyzer 12, will trigger an alarm..”]; col 8, ln 8-19 [“FIG. 4B illustrates a statistical sample range control chart of the delta between pairs of Sensor 'A' and Sensor 'B' simultaneous readings. As one can see that no statistical alarms are detected…This simulates capturing pairs of sensor readings at some convenient period, for example, once a minute, an hour, a fortnight- and executing an Xbar control chart on the last 1000 readings.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of comparing the long-term sensor drift patterns and short-term sensor drift patterns to the pre-defined threshold, disclosed by Collins, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of determining sensors which have not been re-calibrated or potentially mis-calibrated.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 7.
Regarding claim 20, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 1 as shown above.  Collins additionally discloses the initial calibrated values include at least a slope value and an offset value initially calibrated for each sensor device (Collins: FIGS. 3, 4A-B; col 7, ln 6-19 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of including at least a slope value and an offset value initially calibrated for each sensor device, disclosed by Collins, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of facilitating selectively recalibrating sensor devices.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 8.
Regarding claim 21, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 1 as shown above.  Yi additionally discloses transmitting updates as over-the-air (OTA) provisioning including any operating code (Yi: FIGS. 2, 13; ¶42-43 [“…the Sensor-Modules 204 mounted on the Main-Body 202 including wireless communication connection (e.g., Bluetooth)…processors may be incorporated in an apparatus, server…”]).  Collins discloses transmitting the re-calibration updates as over-the-air (OTA) provisioning, wherein re-calibration updates are in form of any one of: meta-data, script, firmware, any operating code (Collins: FIG. 13-15; col 13, ln 6-19 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of transmitting the re-calibration updates as over-the-air (OTA) provisioning, wherein re-calibration updates are in form of any one of: meta-data, script, firmware, any operating code, disclosed by Yi and Collins, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of facilitating remotely recalibrating sensor devices.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yi and Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 9.
Regarding claim 22, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 1 as shown above.  Yi additionally discloses a remote server remotely connected to the at least one sensor device (Yi: FIGS. 2, 13; ¶42-43 [“…the Sensor-Modules 204 mounted on the Main-Body 202 including wireless communication connection (e.g., Bluetooth)…processors may be incorporated in an apparatus, server…”] {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a remote server remotely connected to the at least one sensor device, disclosed by Yi, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yi, as modified by Collins and Martin and Trainor,.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin and Trainor to obtain the invention as specified in claim 10.

Regarding claim 11, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 1 as shown above.  Martin additionally discloses the re-calibration updates are computed for each identified drifted sensor device based on indicated drift from its initial calibrated values (Martin: FIGS. 1-2; ¶92 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of computing re-calibration updates for each identified drifted sensor device based on indicated drift from its initial calibrated values, disclosed by Martin, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of providing accurate sensing of environmental conditions in a building by re-calibrating sensors located within the building.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 1.
Regarding claim 24, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 12, Yi, in view of Collins and Martin and Trainor, teach all the limitations of the parent claim 1 as shown above.  Martin discloses the re-calibration updates are computed for each identified drifted sensor device based on indicated drift from its initial calibrated values (Martin: FIGS. 1-2; ¶92 {See above.}).  Trainor discloses identifying drifted sensor device based on a one of lot or batch to which the each identified drifted sensor belongs (Trainor: FIGS. 7-8; ¶74, ¶80-84).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of computing re-calibration updates for each identified drifted sensor device based on identified drifted sensor device based on a one of lot or batch to which the each identified drifted sensor belongs, disclosed by Martin and Trainor, into Yi, as modified by Collins and Martin and Trainor, with the motivation and expected benefit of providing accurate sensing of environmental conditions in a building by re-calibrating sensors located within the building.  This method for improving Yi, as modified by Collins and Martin and Trainor, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin and Trainor.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 12.
Regarding claim 25, the claim recites limitations found within claim 12, and is rejected under the same rationale applied to the rejection of claim 12.

Response to Arguments
Applicant’s arguments filed on June 28, 2022 have been fully considered but are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new ground of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864